
	
		II
		109th CONGRESS
		2d Session
		S. 4069
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To prohibit deceptive practices in Federal
		  elections.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Deceptive Practices and Voter
			 Intimidation Prevention Act of 2006.
		2.Deceptive
			 practices in elections
			(a)Civil
			 action
				(1)In
			 generalSubsection (b) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended—
					(A)by striking
			 No person and inserting the following:
						
							(1)No
				person
							; and
				
					(B)by inserting at
			 the end the following new paragraph:
						
							(2)No person,
				whether acting under color of law or otherwise, shall knowingly deceive any
				other person regarding—
								(A)the time, place,
				or manner of conducting a general, primary, run-off, or special election for
				the office of President, Vice President, presidential elector, Member of the
				Senate, Member of the House of Representatives, or Delegate or Commissioner
				from a territory or possession;
								(B)the
				qualifications for or restrictions on voter eligibility for any election
				described in subparagraph (A);
								(C)the political
				party affiliation of any candidate running in any election described in
				subparagraph (A); or
								(D)the sponsor,
				endorser, or originator of any electronic, written, or telephonic
				communication, or any other public communication (as defined under section
				301(22) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22))), that
				promotes, supports, attacks, or opposes a clearly identified candidate in any
				election described in subparagraph
				(A).
								.
					(2)Private right
			 of action
					(A)In
			 generalSubsection (c) of section 2004 of the Revised Statutes
			 (42 U.S.C. 1971(c)) is amended—
						(i)by striking
			 Whenever any person and inserting the following:
							
								(1)Whenever any
				person
								;
				and
						(ii)by adding at the
			 end the following new paragraph:
							
								(2)Any person
				aggrieved by a violation of subsection (b)(2) may institute a civil action or
				other proper proceeding for preventive relief, including an application in a
				United States district court for a permanent or temporary injunction,
				restraining order, or other
				order.
								.
						(B)Conforming
			 amendments
						(i)Subsection (e) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(e)) is amended by striking
			 subsection (c) and inserting subsection
			 (c)(1).
						(ii)Subsection (g)
			 of section 2004 of the Revised Statutes (42 U.S.C. 1971(g)) is amended by
			 striking subsection (c) and inserting subsection
			 (c)(1).
						(b)Criminal
			 penaltySection 594 of title 18, United States Code, is
			 amended—
				(1)by striking
			 Whoever and inserting the following:
					
						(a)IntimidationWhoever
						;
				(2)by inserting
			 by any means, including by means of written, electronic, or telephonic
			 communications, after any other person; and
				(3)by adding at the
			 end the following:
					
						(b)Deceptive
				acts
							(1)Prohibition
								(A)In
				generalIt shall be unlawful for any person to knowingly deceive
				another person regarding—
									(i)the time, place,
				or manner of an election described in subparagraph (B), or the qualifications
				for or restrictions on voter eligibility for any such election, with the intent
				to prevent such person from exercising the right to vote in such
				election;
									(ii)the political
				party affiliation of any candidate running in any election described in
				subparagraph (B);
									(iii)the sponsor, endorser, or originator of any
				electronic, written, or telephonic communication, or any other public
				communication (as defined under section 301(22) of the Federal Election
				Campaign Act of 1971 (2 U.S.C. 431(22))), that promotes, supports, attacks, or
				opposes a clearly identified candidate in any election described in
				subparagraph (B).
									(B)ElectionAn
				election described in this subparagraph is any general, primary, run-off, or
				special election for the office of President, Vice President, presidential
				elector, Member of the Senate, Member of the House of Representatives, Delegate
				of the District of Columbia, or Resident Commissioner.
								(2)PenaltyAny
				person who violates paragraph (1) shall be fined not more than $100,000,
				imprisoned not more than 1 year, or
				both.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Reporting false
			 election information
			(a)In
			 generalAny person may report to the Assistant Attorney General
			 of the Civil Rights Division of the Department of Justice, or the designee of
			 such Assistant Attorney General, any act of deception regarding—
				(1)the time, place,
			 or manner of conducting a general, primary, run-off, or special election for
			 Federal office;
				(2)the
			 qualifications for or restrictions on voter eligibility for any general,
			 primary, run-off, or special election for Federal office;
				(3)the political
			 party affiliation of any candidate in any general, primary, run-off, or special
			 election for Federal office; or
				(4)the sponsor, endorser, or originator of any
			 electronic, written, or telephonic communication, or any other public
			 communication (as defined under section 301(22) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 431(22))), that promotes, supports, attacks, or
			 opposes a clearly identified candidate in any general, primary, run-off, or
			 special election for Federal office.
				(b)Corrective
			 action
				(1)In
			 generalExcept as provided in paragraph (2), not later than 48
			 hours after receiving a report under subsection (a), the Assistant Attorney
			 General shall investigate such report and, if the Assistant Attorney General
			 determines that an act of deception described in subsection (a) occurred,
			 shall—
					(A)undertake all
			 effective measures necessary to provide correct information to voters affected
			 by the deception, and
					(B)refer the matter
			 to the appropriate Federal and State authorities for criminal
			 prosecution.
					(2)Reports within
			 72 hours of an electionIf a report under subsection (a) is
			 received within 72 hours before the election described in such subsection, the
			 Assistant Attorney General shall immediately investigate such report and, if
			 the Assistant Attorney General determines that an act of deception described in
			 subsection (a) occurred, shall immediately undertake all effective measures
			 necessary to provide correct information to voters affected by the
			 deception.
				(3)Regulations
					(A)In
			 generalThe Attorney General shall promulgate regulations
			 regarding the methods and means of corrective actions to be taken under
			 paragraphs (1) and (2). Such regulations shall be developed in consultation
			 with the Election Assistance Commission, civil rights organizations, voting
			 rights groups, State election officials, voter protection groups, and other
			 interested community organizations.
					(B)Study
						(i)In
			 generalThe Attorney General, in consultation with the Federal
			 Communications Commission and the Election Assistance Commission, shall conduct
			 a study on the feasibility of providing the corrective information under
			 paragraphs (1) and (2) through public service announcements, the emergency
			 alert system, or other forms of public broadcast.
						(ii)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report detailing the results of the study
			 conducted under clause (i).
						(c)Reports to
			 Congress
				(1)In
			 generalNot later than 90 days after any primary, general, or
			 run-off election for Federal office, the Attorney General shall submit to the
			 appropriate committees of Congress a report compiling and detailing any
			 allegations of deceptive practices submitted pursuant to subsection (a) and
			 relating to such election.
				(2)Contents
					(A)In
			 generalEach report submitted under paragraph (1) shall
			 include—
						(i)detailed
			 information on specific allegations of deceptive tactics;
						(ii)any corrective
			 actions taken in response to such allegations;
						(iii)the
			 effectiveness of any such corrective actions;
						(iv)any suit
			 instituted under section 2004(b)(2) of the Revised Statutes (42 U.S.C.
			 1971(b)(2)) in connection with such allegations;
						(v)statistical
			 compilations of how many allegations were made and of what type;
						(vi)the geographic
			 locations of and the populations affected by the alleged deceptive information;
			 and
						(vii)the status of
			 the investigations of such allegations.
						(B)ExceptionThe
			 Attorney General may withhold any information that the Attorney General
			 determines would unduly interfere with an on-going investigation.
					(3)Report made
			 publicThe Attorney General shall make the report required under
			 paragraph (1) publicly available through the Internet and other appropriate
			 means.
				(d)Federal
			 officeFor purposes of this section, the term Federal
			 office means the office of President, Vice President, presidential
			 elector, Member of the Senate, Member of the House of Representatives, or
			 Delegate or Commissioner from a territory or possession of the United
			 States.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary to carry out this
			 section.
			
